Citation Nr: 1741263	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-23 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating higher than 20 percent for peptic ulcer disease with gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to October 1966.

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. In that rating decision, the RO granted service connection for peptic ulcer disease with GERD, and assigned a 20 percent disability rating.

In April 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In April 2015, the Board remanded the case to the RO for the development of additional evidence.

The Board regrets further delay, but finds that additional information is needed to make a determination in the appealed matter. Therefore the appeal is again REMANDED to the Agency of Original Jurisdiction, in this case the RO. VA will notify the Veteran if further action is required.


REMAND

The Veteran appealed the initial 20 percent disability rating that the RO assigned for his peptic ulcer disease with GERD, contending that the effects of that disease warrant a higher rating. In particular, he contends that his ulcer and reflux disease manifestations, including constant abdominal pain despite three daily medications, two episodes per year of severe symptoms, and two episodes per year of less than  severe symptoms, are more severe than the manifestations contemplated by the rating schedule criteria for a 20 percent rating.

The Veteran's claims file contains VA treatment records, the reports of VA stomach examinations in March 2011 and July 2015, and statements from the Veteran, including at his 2014 Board hearing. The assembled information leaves questions that are relevant to a determination as to which rating criteria his peptic ulcer disease with GERD more nearly approximates.

Under the VA rating schedule, the criteria for ratings higher than 20 percent for gastric or duodenal ulcer include that the ulcer disease produces impairment of health, manifested by anemia and weight loss. See 38 C.F.R. § 4.114, Diagnostic Code 7304, 7305 (2016). In addition, pain that is only partially relieved by standard ulcer therapy is a criterion for a 60 percent rating higher under Diagnostic Codes 7304 and 7305, and continuous or nearly continuous symptoms are criteria for 100 percent and 60 percent ratings for marginal ulcer under 38 C.F.R. § 4.114, Diagnostic Code 7306 (2016).

General impairment of health is suggested by the Veteran's statements that his ulcer and reflux disease symptoms reduce his capacity for activity, and in a VA treating physician's December 2011 characterization of the Veteran's health as fair. In the 2014 Board hearing, the Veteran stated that findings had been borderline as to whether he has anemia. In the 2015 VA examination, the examiner provided CBC results, but did not indicate whether those results showed anemia. In the 2014 Board hearing, the Veteran reported that he has had weight fluctuation and weight loss, including a loss of more than twenty pounds over the six months preceding that hearing. Readings of his weight in VA treatment records from 2010 through 2015 show fluctuation of his weight by more than twenty pounds, at times with fairly noticeable decreases in fairly short periods. Medical records and statements from the Veteran reflect his repeated reports of continuous abdominal pain. The Board is remanding the rating issue for an additional VA examination and file review, with responses regarding specific factors to help clarify the picture of the Veteran's ulcer and reflux disability with regard to the relevant criteria.

Accordingly, the case is REMANDED for the following action:

1. Assemble ongoing treatment records for GERD to include any records generated since June 2015. 

2.  Schedule the Veteran for an appropriate VA examination to address the current manifestations of his peptic ulcer disease and GERD. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, obtain recent history from the Veteran, examine the Veteran, and record observations and findings from the examination. Ask the examiner to clearly and thorough explain all conclusions and opinions.

Ask the review the results of any CBCs recorded from 2010 through the present, and to order a new CBC and review the results. Ask the examiner to state whether the Veteran currently has anemia, and whether he has had anemia at any time from 2010 forward.

Ask the examiner to state whether the Veteran's recorded weights from 2010 forward constitute a pattern or episodes of weight loss. Ask the examiner to express an opinion as to whether any pattern or episodes of weight loss are related to his ulcer disease with GERD.

Ask the examiner to state whether the effects of the Veteran's ulcer disease with GERD, including any related anemia and weight loss, have included impairment of health.

3. Then review the expanded claims file and readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case, and afford them an opportunity to respond.

The Board intimates no opinion as to the ultimate outcome of the remanded matter. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




